PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Shiels, et al.				  	    :				    
	
Application No.  15/970,342
:	DECISION ON PETITION
Filed:  May 3, 2018   
:
Attorney Docket No. 2006.149B
		


This is a decision on the petition under 37 CFR 1.181(a) to withdraw the holding of abandonment, filed on September 8, 2020.  

The petition under 37 CFR 1.181 to withdraw the holding of abandonment is DISMISSED.

Applicant may file, within two months of the mailing date of this decision, a renewed petition under 37 CFR 1.181 to withdraw the holding of abandonment.  Extensions of time under 37 CFR 1.136(a) are not available.

This application was held abandoned on March 20, 2020, after a proper response was not received to the final Office action mailed December 19, 2019, which set a shortened period for reply of two months from its mailing date.  No response was received; the application became abandoned on March 20, 2020. A Notice of Abandonment was mailed on August 25, 2020.

By the instant petition, applicants requests that the holding of abandonment be withdrawn because petitioner did not received the final Office action mailed on December 19, 2019.  Petitioner’s arguments have been considered but are not persuasive.  The reasons that the petition is be dismissed are set forth below.

A review of the application file and the Office computer records relative to the subject application file reveal that on December 19, 2019, (the date the final Office action was mailed) the correspondence address of record was that of Customer Number 29494, and  noted as“ Hammer & Associates, P.C., 3125 Springbank Lane, Suite G, Charlotte, North Carolina 28226”.  This was the address to which the final Office action was mailed.  By the instant petition, petitioner argues that the final Office action was not received.

The record reflects that the address associated with Customer Number 29494 on December 19, 2019, was “ Hammer & Associates, P.C., 3125 Springbank Lane, Suite G, Charlotte, North Carolina 28226”.  Office records indicate that the address associated with Customer Number 29494 was changed to “Hammer & Associated, P.C., 112 S. Tryon, suite 809, Charlotte, North Carolina 28284-2100” on June 29, 2020.  

It is noted that the Manual of Patent Examining Procedure, Section 711.03(c) provides, in pertinent part, that:

A.    PETITION TO WITHDRAW HOLDING OF ABANDONMENT BASED ON FAILURE TO RECEIVE OFFICE ACTION 
In Delgar v. Schuyler, 172 USPQ 513 (D.D.C. 1971), the court decided that the Office should mail a new Notice of Allowance in view of the evidence presented in support of the contention that the applicant’s representative did not receive the original Notice of Allowance. Under the reasoning of Delgar, an allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action. That is, the reasoning of Delgar is applicable regardless of whether an application is held abandoned for failure to timely pay the issue fee (35 U.S.C. 151 ) or for failure to prosecute (35 U.S.C. 133 ). 
A showing by the applicant’s representative may not be sufficient if there are circumstances that point to a conclusion the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions). 
Evidence of nonreceipt of an Office communication or action (e.g., Notice of Abandonment or an advisory action) other than that action to which reply was required to avoid abandonment would not warrant withdrawal of the holding of abandonment. Abandonment takes place by operation of law for failure to reply to an Office action or timely pay the issue fee, not by operation of the mailing of a Notice of Abandonment. See Lorenz v. Finkl, 333 F.2d 885, 889-90, 142 USPQ 26, 29-30 (CCPA 1964); Krahn v. Commissioner, 15 USPQ2d 1823, 1824 (E.D. Va. 1990); In re Application of Fischer, 6 USPQ2d 1573, 1574 (Comm’r Pat. 1988). 
1.    SHOWING OF NONRECEIPT REQUIRED OF A PRACTITIONER 
The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 
Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required. 
A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question. 
A grantable petition under 37 CFR 1.181, requires the practitioner to make a showing to establish nonreceipt of an Office communication. As part of the showing, the practitioner is required to state that “…the Office action was not received at the correspondence address of record…” Though petitioner states that “[t]he Office action purportedly mailed on 12/19/2019 was not received by this office…”, the petition does not state that the Office action was not received at the correspondence address of record and the petition does not make clear that, on the date the Office action was mailed, the correspondence address was that of “ Hammer & Associates, P.C., 3125 Springbank Lane, Suite G, Charlotte, North Carolina 28226” and that the correspondence was not received at that address. 

Applicant is required to timely inform the USPTO of a change to the correspondence address by a properly executed written request to change the correspondence address.  The USPTO is only required to ensure that communications are mailed to the correspondence address of record as such is designated by the applicant.  It is imperative that applicants provide the Office with an accurate correspondence address of record upon the filing of an application and equally imperative that applicant timely provide the USPTO with any subsequent change to the correspondence address of record. 

The application file record makes clear that there was a change to the address of Hammer &Associates at least by June 29, 2020. Yet, the petition does not make clear when the address for Hammer & Associates occurred and that a timely notification of the change to correspondence was provided to the Office. Where an application is abandoned because an Office communication was sent to a defunct correspondence address of record and applicant did not provide the Office with a prompt change of the correspondence address, such would not warrant withdrawal of the holding of abandonment. On renewed petition, applicant is required to inform the Office when the change to address of Hammer & Associates occurred, whether applicant provided the Office with a timely change of correspondence address, and to make the required statement that the Office action was not received at the correspondence address of record.

Alternatively, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the final Office action, the required petition fee under 37 CFR 1.17(m), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB

Telephone inquiries concerning this decision may be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET